Citation Nr: 1422687	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-44 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for a cervical condition.

The Veteran testified before the undersigned at a September 2013 Video Conference hearing.  The hearing transcript is of record.

The Board notes that the Veteran has submitted additional evidence in October 2013, which has not yet been considered by the RO.  However, the AOJ will have an opportunity to consider this additional evidence while the appeal is being considered on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c) (4) (2013).

The Veteran contends that his currently diagnosed cervical spine disability was either directly caused by a back injury in service or, in the alternative, caused or aggravated by his service-connected low back disability, which he claims occurred at the same time.  Specifically, he claims that during active duty in 1992, he fell from ten feet and landed on his right side on a hardwood floor, at the James Sports Center located at Scott Air Force Base in Illinois.  He claims that he injured his low back and neck at that time.  He also claims that he reported his neck problems to a VA evaluator at the VA Medical Center in Iowa City, Indiana, in 1994 at the same time that he reported his low back and knee problems, but his complaints were not recorded.

Service treatment records show an injury to the tail bone in February 1992 while playing basketball.  The Veteran denied any neck or back pain, sensory loss or weakness, or paralysis, but he was diagnosed with low back trauma.  There is no other evidence of a low back or cervical spine disability during active duty and no cervical spine disability was diagnosed at the time of the Veteran's discharge.

The Veteran has reported that after his discharge in 1994, he received treatment at the VA Medical Center in Iowa City, Indiana, in 1994, where he complained of low back, knee and neck problems.  The record contains a June 1994 VA examination report that shows the Veteran reported bilateral knee pain and low back pain following a basketball injury in service.  He did not report any neck problems at that time.  The Veteran also contends that he was afforded another VA examination in August 1994, where he complained of neck pain.  There is no evidence of an August 1994 VA examination report in the claims file or the Virtual VA e-folder.

Private treatment records show a history of treatment for neck pain.  In February 2008, he reported being seen three years prior for back problems, and he also reported a six-month history of neck pain.  He was diagnosed with neck pain and cervical radiculitis and given a cervical epidural steroid injection.  During follow-up in March 2008, he reported a neck injury involving his semi-truck six months prior, and neck pain since that time.  However, he also reported long-standing low back and neck pain since military service.  He was seen in June 2008 for neck pain with radiation into the right arm.  MRI revealed degenerative disc disease of the cervical spine.

The Veteran also recently submitted three lay statements from friends and co-workers of the Veteran who have known him for 15, 20 and 30 years.  They all indicate that since they've known the Veteran, he has complained of back and neck problems, and some noted that they had been informed that the Veteran's back and neck problems were the result of an in-service injury.

The Veteran was afforded a VA examination in September 2008.  The examiner noted the Veteran's reports of neck pain beginning about three years prior, after hitting his head on the inside of a truck while working.  The examiner opined that the Veteran's neck/cervical spine condition was not caused by or a result of his service-connected lumbar disc condition.  However, he did not offer an opinion as to whether the Veteran's service-connected lumbar spine disability had aggravated his cervical spine disability or whether his cervical spine disability was directly related to his military service.  During his September 2013 Video Conference hearing, the Veteran adamantly asserted that his cervical spine disability was directly caused by his claimed in-service back injury, and that it is a separate disability from his service-connected low back disability.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As the examiner did not consider whether the Veteran's diagnosed cervical spine disability was directly related to his active military service, the Board finds that this opinion is inadequate for evaluation purposes.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The medical evidence of record contains competent evidence of a current cervical spine disability.  The Veteran's reports of an in-service neck injury and a continuity of symptomatology provide evidence that a current cervical spine disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing cervical spine disability in the years following service is not of record.
For these reasons, the Board believes that the Veteran should be afforded another VA examination to determine whether any currently diagnosed cervical spine disability was incurred or aggravated during the Veteran's active military duty.  
38 U.S.C.A. § 5103A (d) (West 2002).  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that during his Video Conference hearing, the Veteran reported that he had received VA outpatient treatment for his cervical spine disability since 1994, and that he was being treated by a private chiropractor on a weekly basis.  There are no VA outpatient treatment records or records of treatment from a chiropractor currently associated with the claims file or the Virtual VA e-folder.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.

The RO should also obtain any outstanding VA medical records dated from 1994 to the present.  

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his cervical spine disability.  The claims folder must be made available to and reviewed by the examiner. Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability is causally or etiologically related to the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability was incurred in military service or is otherwise related thereto or was aggravated (permanently increased in severity beyond the natural progression of the disorder) by the Veteran's service-connected low back disability.

The examiner should provide a rationale for all opinions and conclusions expressed.  If an answer cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit an answer to be provided. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

3.  Thereafter, the claim on appeal should be readjudicated.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

